                                    UNITED STATES DISTRICT COURT
                                                for the
                                 EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Demontray Shadrell Bowman                                                    Docket No. 5:21-CR-73-1D

                                     Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order ofDemontray Shadrell Bowman, who, upon an earlier plea of guilty to Possession
With Intent to Distribute and Distribution of a Quantity of Cocaine, in violation of 21 U.S.C. §§ 841(a)(l) and
841(b)(l)(C), was sentenced by the Honorable J. Michelle Childs, U.S. District Judge for the District of South
Carolina, on December 3, 2014, to the custody of the Bureau of Prisons for a term of 55 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 36 months.

Demontray Shadrell Bowman was released from custody on June 15, 2018, at which time the term of supervised
release commenced in the Eastern District of North Carolina.

On February 2, 2021, a Violation Memorandum was submitted to the District of South Carolina noting a violation
for new criminal conduct. While it was recommended that the defendant be continued on supervision while allowing
the charge to resolve itself in state court, a formal response has not been received.

On February 12, 2021, Transfer of Jurisdiction was received by the Eastern District of North Carolina and assigned
to the Honorable James C. Dever Ill.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

On February 3, 2021, the defendant tested positive for marijuana. Laboratory confirmation results were received on
February 8, 2021. This is the defendant's first positive test since supervision commenced. As such, it is recommended
     1
that a condition· for substance abuse treatment be added in order for the defendant to be properly assessed for any
underlying issues. Additionally, the defendant's testing will be increased in order to monitor his compliance. The
def~ndant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the treatment
       of narcotic addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other
       drug detection measures and may require residence or participation in a residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                    I declare under penalty of perjury that the foregoing is
                                                          true and correct.

    F
/s/ Maurice J. Foy                                        /s/ Taylor R. O'Neil
Maurice J. Foy                                            Taylor R. O'Neil
Supervising U.S. Probation Officer                        U.S. Probation Officer
                                                          310 New Bern Avenue, Room 610
                                                          Raleigh, NC 27601-1441
                                                          Phone:919-861-8698
                                                          Executed On: March 4, 2021




                Case 5:21-cr-00073-D Document 2 Filed 03/04/21 Page 1 of 2
Demontray Shadrell Bowman
Docket No. 5:21-CR-73-1D
Petition 'For Action
Page2
                                       ORDER OF THE COURT
    !£
Considered and ordered this __ 4__ day of N ClJ\ ch         , 2021, and ordered filed and made a part
of the records in the above case.



U.S. District Judge




   "'




                Case 5:21-cr-00073-D Document 2 Filed 03/04/21 Page 2 of 2
